NOS








NOS. 12-07-00435-CR
         
12-07-00436-CR
         
12-07-00437-CR
         
12-07-00438-CR
         
12-07-00439-CR
         
12-07-00440-CR
         
12-07-00441-CR
         
12-07-00442-CR
         
12-07-00443-CR
         
12-07-00444-CR
         
12-07-00445-CR
         
12-07-00446-CR
         
12-07-00447-CR
         
12-07-00448-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RAMON RAMOS,     §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
 




            Appellant
pleaded guilty to the offense of aggravated assault on a public servant, a
first degree felony, in each of fourteen trial court cause numbers (trial court
cause numbers 114-1455-06—114-1467-06). 
The trial court assessed punishment at imprisonment for life in each
cause.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(d).  The
certification is also signed by Appellant and by his counsel.  Accordingly, the appeal is dismissed
for want of jurisdiction.
 
 
Opinion delivered December 5,
2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)